DETAILED ACTION
This office action is in response to the communication received on 09/07/2021 concerning application no. 16/088,115 filed on 09/25/2018.
Claims 1-3, 6, 8-10, and 12-15 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6, 8-10, and 12-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one 

Claim 1, lines 9-11, recite “such that an individual transducer element and an individual optical receiver do not extend around the entire circumference”.
The cited phraseology clearly signifies a “negative” or “exclusionary” limitation for which the applicants have no support in the original disclosure. Negative limitations in a claim which do not appear in the specification as filed introduce new concepts and violate the description requirement of 35 USC 112(a), Ex Parte Grasselli, Suresh, and Miller, 231 USPQ 393, 394 (Bd. Pat. App. and Inter. 1983); 783 F. 2d 453.  
The insertion of the above phraseology as described above positively excludes an individual transducer element and an optical receiver that is extended around the entire circumference, however, there is no support in the originally filed specification for such exclusions.  While the originally filed specification is silent with respect to the use an individual transducer element and an optical receiver that is extended around the entire circumference, it is noted that as stated in MPEP 2173.05(i), the “mere absence of a positive recitation is not the basis for an exclusion.”

Claim 9, lines 10-11, recite “such that an individual transducer element and an individual optical receiver do not extend around the entire circumference”.
The cited phraseology clearly signifies a “negative” or “exclusionary” limitation for which the applicants have no support in the original disclosure. Negative limitations in a claim which do not appear in the specification as filed introduce new concepts and violate the description requirement of 35 USC 112(a), Ex Parte Grasselli, Suresh, and Miller, 231 USPQ 393, 394 (Bd. Pat. App. and Inter. 1983); 783 F. 2d 453.  


Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(a) are also rejected because they inherit the deficiencies of the claims they respectively depend upon.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8, line 3, recites “a result of interaction of the first set of laser pulses with the tissue”’. This claim element is indefinite as it is unclear if this result of interaction is the same as the result of interaction established in claim 1, or is a separate and distinct claim element.
For purposes of examination, the Office is considering the result of interaction to be the same as the result of interaction in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (PGPUB No. US 2011/0098572) in view of Yang et al. ("Integrated Optical Coherence Tomography, Ultrasound and Photoacoustic Imaging for Ovarian Tissue Characterization", 5 August 2011, Biomedical Optics Express, Vol. 2 No. 9) further in view of Ryan (PGPUB No. US 2015/0257732).

Regarding claim 1, Chen teaches a medical system comprising:
a first laser source (Photoacoustic excitation laser unit 100) configured to emit a first set of laser pulses (Paragraph 0100 teaches that the photoacoustic laser is a nanosecond pulse laser);
a measurement apparatus configured to be placed within a vascular pathway in a region of interest, and wherein, to collect data of the vascular pathway (Paragraph 0102 teaches that the multimodal probe 112 is used to obtain tissue and cross-sectional images. This can be in terms of blood vessel imaging and implemented for the monitoring of aneurysms, stents, atherosclerosis, and plaque build-up. Furthermore, it can be used for monitoring blood vessel developments and imaging the blood vessel distribution and evaluating micro-vessel distribution density), the measurement apparatus is configured to:
Paragraph 0100 teaches that the photoacoustic laser is a nanosecond pulse laser. Fig. 17 shows that the unit 100 is connected to the transmit port 106. Paragraph 0099 teaches that the photoacoustic excitation laser light is used to send light to the tissue and heating the blood vessels);
receive, via the sensor array (Ultrasound transducer 128 in Fig. 18 which is a perspective diagram of Fig. 17), sound waves generated by the tissue as a result of interaction of the first set of laser pulses with the tissue (Paragraph 0027 teaches that photoacoustic light heats the target and generates sound wavers. These sound waves are then received via the ultrasound system);
transmit ultrasound signals to tissue in the region of interest (Paragraph 0096 teaches that the ultrasound pulser/receiver 102 is connecter the Tx/Rx port. See Fig. 17. Paragraph 0027 teaches that ultrasound waves are delivered and received by an ultrasound system);
receive, via the sensor array (Ultrasound transducer 128 in Fig. 18 which is a perspective diagram of Fig. 17), ultrasound echo signals as a result of interaction of the ultrasound signals with the tissue (Paragraph 0027 teaches that ultrasound waves are delivered and received by an ultrasound system  after being emitted to a target blood vessel);   
a processing engine (Controller 96 and image processor 114) in communication with the measurement apparatus, the processing engine controls the measurement apparatus to alternately transmit and receive the data, and is operable to produce an image of the region of interest based on the received sound waves, the received reflected laser pulses, and the received ultrasound echo signals (Paragraphs 0096 and 0097 teach that the ultrasound, photoacoustic, and OCT systems are used in the generation of images. Paragraphs 0027 and 0028 teach that all three modalities are receiving a reflected light or sound that is returned after transmission to a target tissue and this returned data is used in the image generation); and
Display 118) in communication with the processing engine, the display configured to visually display the image of the region of interest (Paragraph 0097 teaches that the images from the OCT, ultrasound, and photoacoustic can be displayed from the display unit 118. The display is connected to the image processor through the scan converter. See Fig. 17).
While Chen teaches the use of a second laser source, Chen is silent on if the second laser source is configured to emit a second set of laser pulses;
wherein the measurement apparatus comprises a flexible elongate member and a sensor array disposed on a surface of the flexible elongate member, wherein the sensor array comprises a plurality of ultrasound transducer elements collectively distributed around an entire circumference of the flexible elongate member and a plurality of optical receivers collectively distributed around the circumference such that an individual transducer element and an individual optical receiver do not extend around the entire circumference, 
transmit the second set of laser pulses to tissue in the region of interest; 
receive, via the sensor array, a set of reflected laser pulses as a result of interaction of the second set of laser pulses with the tissue.
	In an analogous imaging field of endeavor, regarding the tri-modal imaging with photoacoustics, OCT, and ultrasound, Yang teaches a medical sensing system comprising:
a second laser source configured to emit a second set of laser pulses (Section 2.2 “OCT” in page 4, teaches that the OCT system is based on a 110 nm bandwidth swept source system with a scan length of 20kHz. More specifically, the light source is an HSL-2000 from Santec Corp. Recited, “The Fourier Domain OCT system is based on a 110 nm bandwidth swept source (HSL-2000, Santec Corp., Japan) with center wavelength of 1310 nm and scan rate of 20 kHz.”);
	a measurement apparatus configured to:
transmit the second set of laser pulses to tissue in the region of interest (Results section teaches that the OCT was used in the imaging of a porcine ovary which is shown in Fig. 6);
Ball Lensed OCT fiber shown in Fig. 1), a set of reflected laser pulses as a result of interaction of the second set of laser pulses with the tissue (Discussion section teaches that the OCT reflected light can be received and is used in the imaging procedure. Recited, “…the OCT ball lens with a reflective material to reflect the light to the imaging medium even in the presence of any index-matching medium”. Fig. 6 shows the imaging generated from the reflected OCT light).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Chen with Yang’s teaching of a laser source that emits laser pulses. This modified system would allow a user to detect and diagnose cancerous regions of interest with a high resolution morphology (Abstract of Yang teaches that the OCT provides “the high resolution subsurface morphology”).
However, Yang is silent regarding a medical sensing system comprising:
wherein the measurement apparatus comprises a flexible elongate member and a sensor array disposed on a surface of the flexible elongate member, wherein the sensor array comprises a plurality of ultrasound transducer elements collectively distributed around an entire circumference of the flexible elongate member and a plurality of optical receivers collectively distributed around the circumference such that an individual transducer element and an individual optical receiver do not extend around the entire circumference.
In an analogous imaging field of endeavor, regarding the tri-modal imaging with photoacoustics, another embodiment of Chen teaches a medical sensing system comprising:
a sensor array that comprises a plurality of ultrasound transducer elements collectively distributed around an entire circumference of the flexible elongate member such that an individual transducer element is not extended around the entire circumference (Fig. 25A and B shows the transducer array 184 positioned around the outer wall 182. Paragraph 0109 teaches that the array has multiple elements that are arranged around the outer wall and the optical fiber. Paragraph 0108 teaches that the optical member 176 is flexible. The elements are shown to be arranged in a manner where no single element is extended around the entire circumference).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Chen and Yang with another embodiment of Chen’s teachings of circumferentially distributed transducer elements. This modified system would allow a user to image in a more dynamic manner and hence reduce a computational load on the system. Furthermore, this system is able to target smaller regions of interest (Paragraph 0085 of Chen).
However, the other embodiment of Chen is silent regarding a medical sensing system comprising:
wherein the measurement apparatus comprises a flexible elongate member and a sensor array disposed on a surface of the flexible elongate member, wherein a sensor array that comprises a plurality of optical receivers collectively distributed around an entire circumference of the flexible elongate member such that an individual optical receivers is not extended around the entire circumference.
In an analogous imaging field of endeavor, regarding the imaging with OCT, Ryan teaches a medical sensing system comprising:
wherein the measurement apparatus comprises a flexible elongate member and a sensor array disposed on a surface of the flexible elongate member, wherein a sensor array that comprises a plurality of optical receivers collectively distributed around an entire circumference of the flexible elongate member such that an individual optical receivers is not extended around the entire circumference (Paragraph 0028 teaches that the distal end of the medical device is flexible. Paragraph 0042 teaches that the medical device transducers 18 can be using OCT technology. Fig. 5 shows multiple transducers 18 distributed along the entire outer surface 40 of the body member 12 such that no optical receiver is encompassing the entire circumference).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Chen’s embodiments and Yang with Ryan’s teaching of circumferentially distributed OCT transducer elements. This modified apparatus would allow a user to image blood vessels to locate and characterize atherosclerosis and other vessel diseases and 

	Regarding claim 2, modified Chen teaches the medical sensing system of claim 1, as discussed above.
	However, the combination of Chen, Yang, and Ryan are silent regarding a medical sensing system, further comprising a photo detector in communication with the measurement apparatus.
	In an analogous imaging field of endeavor, regarding a tri-modality system of photoacoustics, OCT, and ultrasound, another embodiment of Chen teaches a medical sensing system, further comprising a photo detector in communication with the measurement apparatus (Paragraph 0091 teaches that optical detectors are coupled to the optical components of the OCT interferometer. This interferometer is part of the probe that contains the tri-modality).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Chen, Yang, and Ryan with another embodiment of Chen which teaches the use of a photodetector. This modified system would allow a user to efficiently acquire light related information and improve the resolution of the generated IMAGES (Paragraph 0012 of Chen).

Regarding claim 3, modified Chen teaches the medical sensing system of claim 1, as discussed above.
	However, the combination of Chen, Yang, and Ryan are silent regarding a medical sensing system, further comprising a motorized reflector system configured to selectively transmit the first set of laser pulses or the second set of laser pulses to the measurement apparatus.
	In an analogous imaging field of endeavor, regarding a tri-modality system of photoacoustics, OCT, and ultrasound, another embodiment of Chen teaches a medical sensing system, further comprising a motorized reflector system configured to selectively transmit the first set of laser pulses or the second Paragraph 0085 teaches that a MEMS motor is able to rotate a mirror that is attached to it. With this rotation, the probe is able to conduct selective change of the laser or light beams, which operate for photoacoustic imaging and OCT imaging, respectively).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Chen, Yang, and Ryan with another embodiment of Chen which teaches the selective use of a first or second set of laser pulses. This modified system would allow a user to image in a more dynamic manner and hence reduce a computational load on the system. Furthermore, this system is able to target smaller regions of interest (Paragraph 0085 of Chen).

Regarding claim 6, Chen teaches the medical sensing system of claim 1, as discussed above.
Chen further teaches a medical sensing system, 
wherein the plurality of ultrasound transducers is configured to transmit the ultrasound signals and receive the ultrasound echo signals (Paragraph 0027 teaches that the ultrasound waves are delivered and receive ultrasound by an ultrasound system after being emitted to a target blood vessel. These sound waves are then received via the ultrasound system. Fig. 18 shows the multiple transducer elements), and 
wherein the measurement apparatus further comprises an optical emitter (Photoacoustic laser 100 and optical fibers 126) comprising at least one of: 
the first laser source configured to transmit the first set of laser pulses (Paragraph 0098 teaches that the optical fibers 126 are able to deliver the photoacoustic excitation laser light).

Regarding claim 8, modified Chen teaches the medical sensing system of claim 6, as discussed above.
Chen further teaches a medical sensing system, wherein the plurality of ultrasound transducers is further configured to receive the sound waves generated by the tissue as a result of interaction of the first Paragraph 0027 teaches that photoacoustic light heats the target and generates sound waves. These sound waves are then received via the ultrasound system. Fig. 18 shows the multiple transducer elements).

Regarding claim 9, Chen teaches a method of mapping a region of interest, comprising: 
generating, with a first laser source, a first set of laser pulses (Paragraph 0100 teaches that the photoacoustic laser is a nanosecond pulse laser); 
transmitting the first and second set of laser pulses along a route to a measurement apparatus positioned within a vascular pathway (Paragraph 0102 teaches that the multimodal probe 112 is used to obtain tissue and cross-sectional images. This can be in terms of blood vessel imaging and implemented for the monitoring of aneurysms, stents, atherosclerosis, and plaque build-up. Furthermore, it can be used for monitoring blood vessel developments and imaging the blood vessel distribution and evaluating micro-vessel distribution density),
emitting the first set of laser pulses from the measurement apparatus to tissue in a region of interest (Paragraph 0100 teaches that the photoacoustic laser is a nanosecond pulse laser. Fig. 17 shows that the unit 100 is connected to the transmit port 106. Paragraph 0099 teaches that the photoacoustic excitation laser light is used to send light to the tissue and heating the blood vessels); 
receiving, with the sensor array (Ultrasound transducer 128 in Fig. 18 which is a perspective diagram of Fig. 17) of the measurement apparatus positioned within the vascular pathway, sound waves generated by the interaction of the first set of laser pulses with the tissue (Paragraph 0027 teaches that photoacoustic light heats the target and generates sound wavers. These sound waves are then received via the ultrasound system); 
transmitting, with the measurement apparatus positioned within the vascular pathway, ultrasound signals toward the tissue in the region of interest (Paragraph 0096 teaches that the ultrasound pulser/receiver 102 is connecter the Tx/Rx port. See Fig. 17. Paragraph0027 teaches that ultrasound waves are delivered and received by an ultrasound system);
Ultrasound transducer 128 in Fig. 18 which is a perspective diagram of Fig. 17) of the measurement apparatus positioned within the vascular pathway, ultrasound echo signals of the transmitted ultrasound (Paragraph 0027 teaches that ultrasound waves are delivered and received by an ultrasound system after being emitted to a target blood vessel);
producing an image of the region of interest based on the received sound waves, the received reflected laser pulses, and the received ultrasound echo signals (Paragraphs 0096 and 0097 teach that the ultrasound, photoacoustic, and OCT systems are used in the generation of images. Paragraphs 0027 and 0028 teach that all three modalities are receiving a reflected light or sound that is returned after transmission to a target tissue and this returned data is used In the image generation); and
outputting the image of the region of interest to a display (Paragraph 0097 teaches that the images from the OCT, ultrasound, and photoacoustic can be displayed from the display unit 118. The display is connected to the image processor through the scan converter. See Fig. 17).
While Chen teaches the use of a second laser source, Chen is silent on if the second laser source is configured for generating, with a second laser source, a second set of laser pulses;
wherein the measurement apparatus comprises a flexible elongate member and a sensor array disposed on a surface of the flexible elongate member, wherein the sensor array comprises a plurality of ultrasound transducer elements collectively distributed around an entire circumference of the flexible elongate member and a plurality of optical receivers such that an individual transducer element and an individual optical receiver do not extend around the entire circumference;
emitting the second set of laser pulses from the measurement apparatus to tissue in the region of interest; 
receiving, with the sensor array of the measurement apparatus positioned within the vascular pathway, reflected laser pulses generated by the interaction of the second set of laser pulses with the tissue.

generating, with a second laser source, a second set of laser pulses (Section 2.2 “OCT” in page 4, teaches that the OCT system is based on a 110 nm bandwidth swept source system with a scan length of 20kHz. More specifically, the light source is an HSL-2000 from Santec Corp. Recited, “The Fourier Domain OCT system is based on a 110 nm bandwidth swept source (HSL-2000, Santec Corp., Japan) with center wavelength of 1310 nm and scan rate of 20 kHz.”);
emitting the second set of laser pulses from the measurement apparatus to tissue in the region of interest (Results section teaches that the OCT was used in the imaging of a porcine ovary which is shown in Fig. 6);
receiving, with the sensor array of the measurement apparatus positioned within the vascular pathway, reflected laser pulses generated by the interaction of the second set of laser pulses with the tissue (Discussion section teaches that the OCT reflected light can be received and is used in the imaging procedure. Recited, “…the OCT ball lens with a reflective material to reflect the light to the imaging medium even in the presence of any index-matching medium”. Fig. 6 shows the imaging generated from the reflected OCT light).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Chen with Yang’s teaching of a laser source that emits laser pulses. This modified method would allow a user to detect and diagnose cancerous regions of interest with a high resolution morphology (Abstract of Yang teaches that the OCT provides “the high resolution subsurface morphology”).
However, Yang is silent regarding, a method of mapping a region of interest, comprising:
wherein the measurement apparatus comprises a flexible elongate member and a sensor array disposed on a surface of the flexible elongate member, wherein the sensor array comprises a plurality of ultrasound transducer elements collectively distributed around an entire circumference of the flexible 
In an analogous imaging field of endeavor, regarding the tri-modal imaging with photoacoustics, another embodiment of Chen teaches a method, comprising:
wherein the sensor array comprises a plurality of ultrasound transducer elements collectively distributed around an entire circumference of the flexible elongate member such that an individual transducer element does not extend around the entire circumference (Fig. 25A and B shows the transducer array 184 positioned around the outer wall 182. Paragraph 0109 teaches that the array has multiple elements that are arranged around the outer wall and the optical fiber. Paragraph 0108 teaches that the optical member 176 is flexible. The elements are shown to be arranged in a manner where no single element is extended around the entire circumference).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Chen and Yang with another embodiment of Chen’s teachings of circumferentially distributed transducer elements. This modified method would allow a user to image in a more dynamic manner and hence reduce a computational load on the system. Furthermore, this system is able to target smaller regions of interest (Paragraph 0085 of Chen).
However, the other embodiment of Chen is silent regarding a method comprising:
wherein the measurement apparatus comprises a flexible elongate member and a sensor array disposed on a surface of the flexible elongate member, wherein the sensor array comprises a plurality of optical receivers collectively distributed around an entire circumference of the flexible elongate member such that an individual optical receiver does not extend around the entire circumference (Paragraph 0028 teaches that the distal end of the medical device is flexible. Paragraph 0042 teaches that the medical device transducers 18 can be using OCT technology. Fig. 5 shows multiple transducers 18 distributed along the entire outer surface 40 of the body member 12 such that no optical receiver is encompassing the entire circumference).


Regarding claim 10, modified Chen teaches the method of claim 9, as discussed above.
	However, the combination of Chen, Yang, and Ryan are silent regarding a method, further comprising moving the sensor array through the vascular pathway during at least one of receiving the sound waves, transmitting the ultrasound signals, or receiving the ultrasound echo signals.
In an analogous imaging field of endeavor, regarding a tri-modality system of photoacoustics, OCT, and ultrasound, another embodiment of Chen teaches a method, further comprising moving the sensor array through the vascular pathway during at least one of receiving the sound waves, transmitting the ultrasound signals, or receiving the ultrasound echo signals (Paragraph 0087 teaches that a guidewire can be connected to the probe. Paragraph 0079 teaches that the guidewire 34 is used in the translational movement of the probe. See Fig. 10A. Paragraph 0027 teaches that ultrasound waves are delivered and received by an ultrasound system after being emitted to a target blood vessel).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Chen, Yang, and Ryan with another embodiment of Chen which teaches moving of a sensor array. This modified method would allow a user to image in a more dynamic manner and hence reduce a computational load on the system. Furthermore, this method is able to target smaller regions of interest (Paragraph 0085 of Chen).

Regarding claim 12, modified Chen teaches the method of claim 9, as discussed above.

	In an analogous imaging field of endeavor, regarding a tri-modality system of photoacoustics, OCT, and ultrasound, Yang teaches a method, wherein receiving the sound waves, receiving the reflected laser pulses, and receiving the ultrasound echo signals are performed sequentially (Paragraph 1 of the Discussion section teaches that the OCT, US, and photoacoustic acquisition were performed sequentially).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Chen with Yang’s teaching of sequential imaging of the OCT system with respect to the other modalities. This modified method would allow a user to detect and diagnose cancerous regions of interest with a high resolution morphology (Abstract of Yang teaches that the OCT provides “the high resolution subsurface morphology”).

Regarding claim 13, modified Chen teaches the method of claim 9, as discussed above.
	Chen further teaches a method, wherein at least two of receiving the sound waves, receiving the reflected laser pulses, or receiving the ultrasound echo signals are performed simultaneously (Paragraph 0084 teaches that the ultrasound and light beams of the OCT can be emitted at the same time).

	Regarding claim 14, modified Chen teaches the method in claim 9, as discussed above. 
Chen further teaches a method, wherein the sensory array further comprises a photoacoustic transducer (Paragraph 0096 teaches that the ultrasound pulser/receiver 102 is connecter the Tx/Rx port. Paragraph 0100 teaches that the photoacoustic laser is a nanosecond pulse laser. Fig. 17 shows that the unit 100 is connected to the transmit port 106. Paragraph 0099 teaches that the photoacoustic excitation laser light is used to send light to the tissue and heating the blood vessels. Fig. 18 shows the optical fibers 126 and the transducers 128).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (PGPUB No. US 2011/0098572) in view of Yang et al. ("Integrated Optical Coherence Tomography, Ultrasound and Photoacoustic Imaging for Ovarian Tissue Characterization", 5 August 2011, Biomedical Optics Express, Vol. 2 No. 9) further in view of Ryan (PGPUB No. US 2015/0257732) further in view of Millett et al. (PGPUB No. US 2014/0180087).

	Regarding claim 15, modified Chen teaches the medical sensing system of claim 1, as discussed above. 
However, the combination of Chen, Yang, and Ryan is silent regarding a medical sensing system, wherein the plurality of ultrasound transducer elements and the plurality of optical receivers are arranged in an alternating pattern.
In an analogous imaging field of endeavor, regarding a tri-modality system of photoacoustics, OCT, and ultrasound, Millet teaches a medical sensing system, wherein the plurality of ultrasound transducer elements and the plurality of optical receivers are arranged in an alternating pattern (Paragraph 0061 teaches that the sensors 506 correspond to one or more sensing modalities that include IVUS, photoacoustic IVUS, and OCT. Paragraph 0048 further teaches that the sensor can be an ultrasound transceiver and paragraph 0049 teaches that the sensors include optical sensor components. See modified Fig. 5A below).

    PNG
    media_image1.png
    402
    523
    media_image1.png
    Greyscale

Modified Fig. 5A
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Chen, Yang, and Ryan the combination of Chen, Yang, and Ryan with Millett’s teaching of an alternating arrangement of optical and ultrasound sensing components. This modified method would allow the user to be able to collect large amounts of multi-modal data for medical diagnoses (Paragraph 0003 of Millett).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cespedes et al. (PGPUB No. US 2003/0236443): Teaches the implementation of optical receivers and ultrasound transducers in a circular manner.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        



/A.S.V./Examiner, Art Unit 3793